DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/209,040 for a SYNCHRONIZED MONITOR MOUNT AND DESK HEIGHT ADJUSTMENT SYSTEM, filed on 12/4/2018.  This correspondence is in response to applicant's reply filed on 3/8/2022.  Claims 1-18 and 21 are pending.
Allowable Subject Matter
Claims 1-18 and 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach a height adjustment system wherein the first controller is communicatively coupled to the second controller to synchronize activation of the first controller and the second controller such that an adjustment of a height of the desk frame causes a corresponding adjustment of a viewing height of the monitor mount and an adjustment of the viewing height of the monitor mount causes a corresponding adjustment of the height of the desk, in combination with the other limitations as set forth in the claims; and regarding claim 12, the prior art does not teach a height adjustment system wherein a first drive assembly operable to adjust a height of an adjustable freestanding desk frame, the desk frame having at least one telescoping leg and the first drive assembly coupled to the desk frame to control the height of the desk frame; a second drive assembly operable to adjust a viewing height of an adjustable monitor mount, the second drive assembly coupled to the monitor mount to control the viewing height of the monitor mount; and a controller communicatively coupled to the first drive assembly and to the second drive assembly to synchronize activation of the first drive assembly and the second drive assembly such that an adjustment of the height of the desk frame causes a corresponding adjustment of the viewing height of the monitor mount and an adjustment of the viewing height of the monitor mount causes a corresponding adjustment of the height of the desk, in combination with the other limitations as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	June 3, 2022